Community action in the field of marine environmental policy - Thematic strategy on the marine environment (debate)
The next items on the agenda are
the joint debate on the report by Marie-Noëlle Lienemann on behalf of the Committee on the Environment, Public Health and Food Safety on the proposed Directive of the European Parliament and of the Council on community action in the field of marine environmental policy - Thematic strategy on the marine environment (Marine Strategy Directive) - C6 - 0346/2005 -
the report by Aldis Kušķis on behalf of the Committee on the Environment, Public Health and Food Safety on the thematic strategy for protection and preservation of the marine environment
Member of the Commission. (CS) Mr President, ladies and gentlemen, I am delighted to be able to launch this joint debate on the thematic strategy for protecting and preserving the marine environment and on the proposed Marine Strategy Directive.
I should like to thank both rapporteurs - Mrs Lienemann for the proposed Marine Strategy Directive and Mr Kuskis for the thematic strategy. I also wish to thank the Committee on the Environment, Public Health and Food Safety for their efforts. Furthermore I should like to thank the Committee on Fisheries and in particular Mr Gklavakis for his highly constructive approach to this important issue.
Seas and oceans cover 71% of the Earth's surface and contain 90% of the biosphere. Europe's marine waters extend across 3 million square kilometres, the same area as mainland Europe; in other words, 50% of Europe's territory is covered by sea. Marine ecosystems play a key role in climate and weather patterns.
The status of Europe's marine environment is rapidly deteriorating, however. In some areas, we may have gone past the point of no return. Nutrient supply has a major influence on the Baltic Sea's marine environment. Fish populations are in a poor state throughout Europe. The Northeast Atlantic has one of the highest shipping levels in the world, with all of the risks and consequences that that implies. The Mediterranean is under serious threat from uncontrolled development of its coastline.
If we are to reverse these trends, however, the existing measures and efforts - be they at international, national or EU level - are clearly inadequate. Most measures drawn up at EU level were not geared towards protecting the marine environment as such and they therefore have a limited impact. It has been demonstrated that measures adopted at international level are very difficult to implement or promote because they are not binding.
A healthy marine environment is crucially important both for life as a whole, and for the quality of our lives. It is also an essential prerequisite for fulfilling the economic potential of the oceans and seas. A dynamic marine economy can flourish only where there is a healthy marine environment. The Marine Strategy will therefore make a significant contribution to the growth and employment goals enshrined in the Lisbon Strategy.
For the reasons outlined above, it is clear that the protection of the marine environment cannot and must not simply be a by-product of other policies. At EU level what is needed is an integrated strategy that takes into account all of the pressures and influences on the marine environment.
This is precisely what the thematic strategy on the marine environment seeks to achieve. It consists of the proposed Marine Strategy Directive and a report detailing the current state of affairs. On a broader level, it covers the EU's environmental record on the marine environment and explains why the EU needs to take action.
Marine strategy must be viewed within the broader context of a new marine policy for the EU. According to the Commission's Green Paper drawn up in June, the objective of the new policy is a dynamic European marine economy, operating in harmony with the marine environment. The marine strategy is, within the area of the environment, one of the pillars of the future marine policy. It will be based on the specific activities needed to protect marine ecosystems, which provide the sustainable wealth, productivity and employment opportunities and, from a broader perspective, people's livelihood from the oceans and seas.
The purpose of this Marine Strategy Directive is to achieve 'good environmental status' in the EU marine environment by 2021, in other words to restore the environmental health of our seas over the next 15 years. This date will coincide with the first review of River Basin Management Plans under the EU Water Framework Directive, allowing for synergies on the further implementation of both directives. The joint implementation of the EU Water Framework Directive and the Marine Strategy Directive thus brings together the protection of both marine and freshwater environments.
The directive establishes European Marine Regions on the basis of geographical and environmental criteria, and defines sub-regions as management units for implementation.
At an EU level no management-related measures will be adopted. In the first phase, the Member States will be tasked with developing a marine strategy for the seas in each of their regions, and proposing practical solutions to address the specific needs of those seas. Marine strategy should firstly include taking stock of the marine environment and the threats and pressures it faces, setting further environmental goals and indicators, and establishing monitoring programmes. In the second phase, the Member States will be required to draw up and implement measures aimed at achieving good environmental status.
Cooperation is of vital importance between Member States and with the third countries with which Member States share saltwater bodies. In order to achieve this objective, Member States will need to work within the framework of the regional marine conventions. Regional conventions are invaluable partners when it comes to strategy implementation, as is evidenced by their long track record of scientific and technical competence, and the fact that they are able to work effectively at a regional level.
To conclude, I should like to stress the importance and sensitivity of marine ecosystems. A high level of protection for the marine environment is a vital prerequisite for deriving the maximum economic benefit from the oceans and seas. The marine environment is clearly the foundation of our marine economy.
The marine environment is under threat. Consequently the EU must act effectively proactive. I hope that the proposed strategy will contribute towards achieving that aim.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, allow me first of all, as rapporteur, to thank my fellow shadow rapporteurs from the various groups and the Committee on the Environment, Public Health and Food Safety for supporting a joint piece of work aimed at enhancing the Commission proposal.
As you said, Commissioner, the seas and oceans of our planet are in a worrying state: a crisis point has been reached. Moreover, a recent study published in the Science review sounded the alarm bell by highlighting the risks of fishery resources disappearing from our seas and oceans.
The quality of the marine ecosystem plays a fundamental role in the planet's global environment and, in particular, plays a very important role in regulating the climate. Our seas also play a decisive role in people's lives in every part of the globe. As you pointed out, they play a major economic role when it comes to fishing, transport, tourism, sources of raw materials or even activities carried out along the coastlines that border them. Yet, our seas and oceans are subjected to growing pressure and worrying pollution.
Let us first address this figure: 80% of maritime pollution comes from the land, and, as you said, Commissioner, there is clearly a direct link between the framework directive on water and the directive that you have presented and that our Parliament wishes to enhance.
However, if pollution comes from the earth via water, then it also comes via the atmosphere. Recent studies show a significant interaction between atmospheric movements, air pollution and the sea and oceans, such that urbanisation and human activities taking place far away from the coasts may have a direct impact on the quality of water. Pollution is also caused by activities linked to the exploitation of the oceans and seas, such as transport and aquaculture. A few years ago, waste produced by fishing and oil industry activity reached altogether excessive and dangerous levels in certain sectors.
We are also at a time when we can see new threats looming, which the directive must anticipate. In particular, we are seeing a large increase in the number of projects aimed at desalinating seawater. We have to be certain that these activities are not going to affect the quality of water in the future. Major international debates are taking place on the storage of carbon dioxide. Thus, we can see that the threats are, indeed, real.
The aim of the directive has been to implement a structure enabling us finally to have access to a strategy that goes beyond international agreements, the results of which have mostly not lived up to our hopes thus far.
Our directive is based on a fundamental point: restoring the good ecological status of seas. Parliament would like, Commissioner, the requirement for results to be far more present and far stronger than the text in its current state provides for.
Secondly, our Parliament would like the good ecological status of seas and oceans to be defined with a great deal more precision so that this is not some sort of pious hope and so that we come closer to doing what can be done to restore the life and balance of the ecosystem.
Thirdly, our Parliament would like the deadlines to be shorter and, at any rate, we would like there to be a good balance between the deadlines, the level of the demands regarding good ecological status and the requirement for results.
Finally, we advocate the creation of marine protected areas, because the experiences of the Americans and the New Zealanders have shown that these protected areas - indeed, in some cases, these genuine marine reserves - were such as to enable fish stocks to be built up again.
Finally, we would like territorial cohesion to be enhanced by an effective piece of work carried out at marine and submarine regional level, without, however, the Member States being exempted from their responsibilities in view of the objectives set by the management plans and the plans for measures aimed at restoring good ecological status.
We are anxious to include the Black Sea in the document. We would like to sound the alarm bell concerning the Arctic: we need to think about the future of this part of the world. It is directly linked to us and its development has a considerable impact on the future of the planet, which may be endangered as a result. We would like the outermost regions of the Union, which do not yet feature in the document, gradually to become at least the subject of an appropriate strategy.
I shall conclude by mentioning the democratic issues. We see everyday, whether we are talking about fishing or transport, that sea users, ecologists and scientists feel the need to exchange their points of view so that the decisions that are taken are taken on the basis of a shared diagnosis and of a rational analysis of the problems. In any case, that is the spirit of the amendments that we have tabled.
rapporteur. - (LV) Mr President, ladies and gentlemen, I would like to take this opportunity to thank you all for your cooperation so far and the valuable proposals that you have submitted, so that together we may improve the Commission's proposal on the thematic strategy for the protection and preservation of the marine environment. I very much hope that this report will foster real changes that will preserve and improve the marine ecological environment. I am happy that the report also touches on as sensitive an issue as the problems of the Baltic sea environment. In the Baltic sea, which is also known as Europe's internal lake, it is particularly important to preserve the balance of the ecosystem, by not allowing it to be further threatened, and by taking special account of the specific low water exchange indicator. I would like to emphasise, on this point, that the European Parliament ought also to scrupulously assess and join in monitoring the design and construction of a gas pipeline which is hazardous for the Baltic sea environment. In my view, it is important for the people of Europe, and particularly those whose countries border the sea, to be able to personally see positive changes - the fact that water quality and cleanness is increasing, that a renewal of biological diversity is taking place in the seas and, finally, that there is considered, balanced and sustainable administration and development of the marine region following the adoption of this legislation and similar pieces of legislation. I would like to stress that this report is the product of collaboration with non-governmental organisations and representatives of this field in industry, with whom wide-ranging debates took place even before the expiry of the deadline for submitting proposals, and that many of their ideas were included in the report. Finally, ladies and gentlemen, I would like to urge the European Commission and also ourselves to talk less but to work more and achieve concrete results, so that we may all live without fear beside our seas.
From this point I shall switch to English and, speaking also for my colleague Mrs Korhola, who cannot be here today for this debate, share some comments and messages.
The thematic strategy is decided on under the Sixth Environmental Action Programme. That is very necessary. As the Commissioner has rightly said, for some time we have needed a strong, integrated EU policy on marine protection. The EU marine strategy directive will be an important new instrument in integrating the existing approaches. Great things have already been achieved with the various policies - legislation, programmes, action plans and various international conventions - but still the state of the marine environment has been deteriorating at an alarming pace. We need more overall joint action.
There are big challenges, such as the role of third countries, which might raise some questions. But if third countries turn out to be the biggest polluters and if they think of this as only a European Union matter, how do we ensure that actions and efforts put in place by the Member States produce good results when, for one reason or another, third countries do not cooperate? We have tried to address the issues in committee, but we shall only find out later how this actually works.
The rapporteur, Mrs Lienemann, has done some excellent work, influenced strongly by the NGOs, and she has been very environmentally ambitious. She has made some radical changes and integrated ideas into the report that were widely requested by the stakeholders. In general, the rapporteur has made the directive stronger and more concrete, more ambitious and effective. She has added the much needed guidelines and criteria and has tightened up the time limits.
Building on the rapporteur's approach, we have a solid chance to make this a real environmental pillar for marine policy as planned. Here are a few key elements of the draft report. The time limits and schedules for achieving good environmental status have been tightened up, from 2021 to 2017. General definitions of measures which Member States are to take in order to achieve good environmental status are added and a detailed list of GES criteria is provided.
There is no clear definition of European marine waters. The Black Sea has been added as one marine region in the directive. Preparation timetables are tighter, as are programmes of measures. Marine-protected areas are added, something that was not mentioned before. More emphasis is given to cooperation by Member States in the same marine region in monitoring programmes, etc. More emphasis is laid on third countries in broadening responsibilities and deciding who should be involved.
All in all, this report is making a strong point, from the European Parliament side, that we need effective measures to tackle this important issue.
Mr President, the main objective of the proposed directive is to achieve a good marine environmental status.
This strategy is more urgent today than at any other time, because the marine ecosystem has deteriorated significantly. However, in order for this strategy to be effective, we must pay attention to two or three things.
First, we have a saying in my country, that you cannot make an omelette without breaking eggs. The money budgeted for this action is very, very little. Provision has been made, for administrative expenses alone, for approximately EUR 90 million per annum for the first two years and for EUR 70 million per annum thereafter. I think this sum is inadequate. Saving our seas is such a serious issue that it merits our spending more money.
Secondly, we need coordinated actions. First of all, we must make fishermen our partners in this endeavour. We must come to an agreement with them; they must be persuaded that, first of all, they need to protect the environment, but that is not all; all of us involved in transport, tourism, industry, health, nutrition, agriculture and, above all, fisheries, must sit at the same table, so that we can agree and proceed.
The third thing I wanted to say was touched on by Commissioners Borg and Dimas and that is that we must agree on certain common indicators so that we can measure the environmental status at the moment, so that - and this is very important - when we speak of a good marine environmental status, we are referring to the same thing. In other words, we must agree on common measurements.
To close, I wish to say and to emphasise that the directive on the marine strategy must give fisheries its proper place and must be at the heart of the endeavour.
on behalf of the PPE-DE Group. - (FI) Mr President, first I would like to thank the rapporteur for her work, and at the same time I want to thank the Commission, which has embarked on this important project. The Commissioner with responsibility for Fisheries and Maritime Affairs, Mr Borg, himself in fact organised a conference on maritime transport safety in July in my home town of Turku, at which these important matters were discussed. This is just the sort of proper work which we in the EU should be doing together.
I would in particular like to raise the matter of the Baltic Sea, as the Baltic is an important EU sea, though at present it is a blot on the landscape. The Baltic Sea is seriously ill. Let me give you an example of this. Last summer, blue-green algae took over the entire sea, aided by the warm weather. It is hard to explain to your little children, who want to go and swim, that they cannot go in the sea because not only is it dirty, it is actually toxic. There are toxic algae in the sea, and that can cause various diseases in children if they go and swim in the sea in warm weather.
Now the Commission and all of us are being urged to take swift and determined action and provide the resources needed to rescue the Baltic Sea. That will of course mean that much action will have to be taken. One excellent project now under way is the financing of the St Petersburg sewage plant. This is one of the most important examples. We also need dialogue with Russia, for example, in the area of safety regulations for shipping. We will not succeed if we do not work closely with Russia.
Saving the Baltic Sea is no longer just an environmental issue. It is above all a political one.
on behalf of the PSE Group. - (FI) Mr President, it is no exaggeration to say that Europe's marine regions are in a crisis and there is an urgent need to take action to protect the seas. Over the next 50 years, for example, fish stocks are threatened with collapse. The Commission proposal for a directive in the field of Marine Environmental Policy and a Marine Strategy is a way to seek a pan-European integrated approach to saving marine ecosystems. Although all our seas are in a poor state, it is only reasonable to examine the question of their protection from a regional perspective. Marine regions vary in terms of their characteristics, and at least some of the problems are essentially local. What they all have in common, however, is that they should all be capable of achieving good ecological status within a specific period of time. Hopefully that will be before the year 2021.
The Socialist Group in the European Parliament supports the rapporteur's endeavour to define what we mean by good environmental status in the marine environment. To achieve good status, as defined, we need to establish sufficiently stringent conservation objectives to prevent deterioration and for measures for the recovery of the seas and restoring them to a sustainable level. These measures may be quite tough, but I hope that the Group of the European People's Party (Christian Democrats) and European Democrats will support them in the vote. It is important that the measures are properly binding and not merely recommendations.
The protection of the seas is about cooperation, not just among the Member States of the EU, but also with third countries with links to marine regions. For example, effective protection of the Baltic Sea region cannot succeed without Russia's commitment to cooperation. For years now, there has been cooperation in the context of HELCOM, or the Helsinki Commission. HELCOM is presently overseeing a Baltic Sea Action Plan. Conservation action under the strategy should start within the framework of the HELCOM Action Plan so that practical measures can be taken as swiftly as possible in the Baltic Sea region. I would like to thank both the rapporteurs for having adopted this view within the context both of the strategy and of the directive.
on behalf of the ALDE Group. - Mr President, having a marine strategy that does not concentrate on fish is like filling a goldfish bowl with clean water after the cat has already taken and eaten the goldfish!
Having said that, there is strong support in this House for the principles behind this strategy and for the legislation, and that is hardly surprising given the catastrophic picture the Commission has painted of the state of our seas. We need to introduce protective measures that are enforceable through the courts in order to ensure that Member States apply them.
The Commissioner used strong words, which we welcome, but the proposals originally submitted to Parliament highlighted some of the weaknesses and divisions within the Commission itself. One thing we are most pleased about is the fact that the whole idea of good environmental status has been reinserted into the proposals and given a clear definition, and we are united on there being powers to create marine protected zones. However, why were those ideas not in the Commission's original document? When it came out of DG Environment they were, but by the time it emerged from the College some of these crucial matters had been deleted. The time has come for the Commission to back up its fine words on sustainability with some united action from the Commissioners of each department.
We hear that there are divergent views in the Council - so be it. But the message to the Commission and the Council from this Parliament should be that there is strong cross-party support for a significant improvement and strengthening of the measures being proposed. The Commission was right to draft these proposals, but let us now ensure that the warm sentiments can be transformed into practical action.
on behalf of the Verts/ALE Group. - (SV) Mr President, I wish to thank the rapporteurs for their exemplary work and their excellent reports. They improve the Commission's proposal by demanding that good environmental status be achieved by 2017 instead of 2021. Moreover, the targets are made binding, and the importance of marine reserves is emphasised.
Climate change, waste, unsustainable fishing, noise, eutrophication and the extraction of raw materials threaten our seas. If the mass destruction and the natural disaster taking place in the depths of the oceans were instead to be taking place - visibly - on land, the debate on the protection of the marine environment would dominate everyday discourse. Species of fish, birds and mammals are threatened by extinction. The Marine Strategy can, in fact, be a small step in trying to get to grips with the problems, but only if it is as ambitious as the Committee on the Environment, Public Health and Food Safety proposes.
The Member States must assume their responsibility for setting up significantly more marine reserves. We have national parks in all the Member States, but marine reserves are conspicuous by their absence where they are most needed. There is overwhelming statistical evidence that marine reserves provide protection that increases both the fish population and biological diversity in the immediate surroundings of the reserves. When fish are protected and are thus able to increase in numbers, the older fish disperse and make for better catches. The Baltic Sea, in particular, is an extremely sensitive sea with brackish water. The countries around the Baltic Sea must always be entitled to introduce more stringent water protection requirements if they think it necessary to do so without, as a consequence, being constantly threatened by protracted legal proceedings because the internal market has to take precedence over protection of our seas.
I wish to point out the importance of the committee's call for no support to be given to agricultural activity involving large-scale nutrient leakage into the seas. My Amendments 81 and 82 are designed to introduce responsible regulation of discharges from waste disposal sites. The original proposal is too weak on this point. I am opposed to Amendment 90 about removing the reference to radioactive substances, because doing so would be contrary to the original objective from 2002. Finally, the Maritime Strategy's call for utilisation of the seas must be adjusted and altered so that it falls within the framework of the Marine Strategy.
Mr President, Commissioner, I should like to congratulate Mrs Lienemann on the excellent work she has done in the report and to stress that she has managed, with a great deal of success, to include in her report the views of all the members and of non-governmental organisations, and as a result she has improved the Commission's original paper significantly.
The marine environment, which is a basic and valuable source of life, is under daily threat. Maritime pollution, climate change, shipping and coastal developments continue to threaten the marine environment and to have an adverse impact on human health.
The directive in question, which is designed to plug the gaps in environmental policy, is an important step towards improving health and restoring the seas.
It is important for us to support amendments requiring the Member States to achieve a good environmental status, amendments which recognise the threats to the marine environment and which aim for the shortest possible timeframe for the implementation of the directive. I refer to Amendments 24, 27, 73 and 78, which I urge you to support.
Furthermore, actions by the Member States must be based on the principle of prevention, on an approach based on the ecosystem while, at the same time, account must be taken of accurate evaluations carried out on the basis of current European legislation, as referred to in Amendments 23, 49, 45, 51 and 60.
Finally, I call on you to support Amendments 81 and 82 banning any systematic or deliberate dumping of any liquid, gaseous or solid body in the water or on the sea bed, in keeping with the provisions laid down for carbon dioxide, except where the relevant approval is granted in accordance with international law and a prior environmental impact study is carried out in accordance with the directive.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, the two reports under discussion could not have come at a better time, since they examine the notorious construction of the Baltic pipeline, a project that, in the absence of a serious environmental impact assessment, risks causing an ecological disaster in a sea already suffering, moreover, from a worrying level of pollution. Not only that: the northern and southern shores of the Mediterranean, where fish stocks are becoming ever more scarce, also suffer in some areas from a high level of pollution, caused, among other things, by oil extraction and, above all, by oil refining. I refer, in particular, to the industrial triangle of Syracuse in Sicily, which is the largest petrochemical complex in Europe.
In this industrial zone, not only is there an extremely high level of air pollution, causing the tragedy of birth defects and the indefensible death rate due to tumours - over 57% higher, in fact, than the Italian average - but there is also the problem of marine pollution. The consequences are obvious: the poor-quality fish stocks are down to critical levels; fishermen, often small operators, either cover more miles to find better fishing waters, or are forced to give up their traditional livelihoods. As if that were not enough, plans are underway to construct a regasifier in this industrial zone, a project I have condemned several times before this House.
The proposal for a Marine Strategy Directive and the appropriate amendments that, in our opinion, improve it, are therefore very welcome, Mr President. Above all, I hope that it will shorten the timescale for achieving the objectives of a healthy ecology and environment. We need to make up for the severe delays that Europe has accumulated in this sector, and, as we all know, political timing does not always coincide with the needs of the environment. From this evening, we can afford to be a little more optimistic.
on behalf of the IND/DEM Group. - (PL) Mr President, the marine environment has faced various threats for a long time now, which is why a far-reaching marine strategy is a necessity. The European Union has territorial waters greater than its entire territory, with 1 200 ports, and 90% of its exports are transported by sea. We consider it crucial to emphasise the interdependence of a common fisheries policy and the proposed marine environment strategy. It is logical and advisable to allow a hazardous vessel that has been penalised to sail to the nearest shelter, and then to the nearest available shipyard provided that it does not pose a health or environmental threat.
Another proposal worthy of attention is that of declaring the Arctic a nature reserve dedicated to peace and science.
I have the privilege of representing Scotland in this Parliament and that means I also represent a large share of the EU's indigenous resources of oil and gas. As I understand it, we are committed to maximising the potential of our indigenous energy resources. Surely this is only sensible for economic and logistical reasons and for security of supply. It is also the case that the extraction of hydrocarbons in the North Sea is already well regulated in all its environmental and ecological aspects. Yet certain amendments adopted by the Committee on the Environment, Public Health and Food Safety will effectively stop exploitation of these resources. That is just plain absurd. Indeed these amendments will even, I understand, cause suspension of a major offshore wind project in the Moray Firth. Much of the research funding for this came from the European Union.
Do we want to look ridiculous? Do we want to hobble our few indigenous energy resources and become even more dependent on one or two dominant, and often domineering, external suppliers? The North Sea's ecology must be considered holistically in North Sea terms. The North Sea is not the Mediterranean.
I appeal to the rapporteur and other sensible groups to support the PPE-DE amendments, which will make this proposal ambitious - yes - but also responsible and practical.
(SV) Mr President, I wish to thank Mrs Lienemann and Mr Kušķis who, I think, have done a very good job indeed on these directives.
I myself live by the Baltic Sea and have therefore, unfortunately, been able to see at extremely close quarters the significance, not only for individual people but also for employment and growth, of the seas' ecosystems being out of balance. I also know that people expect us in this House to make a vigorous effort and do something about the problems they experience every day. I therefore hope that, tomorrow, Parliament will not listen to the previous speakers but will instead give broad support to the changes backed by the Committee on the Environment, Public Health and Food Safety.
Firstly, it should support a considerably accelerated process, whereby the measures are implemented earlier, together with a timetable significantly more ambitious than the one proposed by the Commission, specifying precisely when the objective of good environmental status in our seas is to be achieved. Secondly, it should support more clearly defined objectives that, just as Mrs Lienemann said, are a guarantee of our in actual fact achieving something and are not, in the end, just so much empty talk. Thirdly, it should support making what is perhaps the sea in the worst situation, namely the Baltic, into a pilot area for this strategy - an area in which the measures are implemented particularly early and are preferably based on the Helsinki Convention. These measures are needed if the Baltic Sea is to be saved.
(SV) Mr President, two weeks ago, Nicholas Stern, a former World Bank employee, published, on behalf of the British Government, a shocking report on the consequences of climate change. The message was plain. We must no longer think of nature as being something without value as, if we do so, the consequences may be incalculable. The same also applies to the state of the sea.
We in the Group of the Alliance of Liberals and Democrats for Europe have prepared a number of amendments in the Committee on the Environment, Public Health and Food Safety. They are all aimed at increasing the level of ambition, bringing stricter timetables about, strengthening cooperation with third countries such as Russia and plugging loopholes in the legislation. One serious loophole, for example, is in relation to the international waters that begin 12 nautical miles off the coast. In the vulnerable Baltic Sea, mainly cargo ships - but also passenger vessels - continue to dump latrine waste straight into the sea. That is something that they are able to do legally in international waters. Out in the Baltic, 1 800 vessels are dumping in more ways than one all the time. The mind boggles. We are pleased that the rapporteur and shadow rapporteurs with whom we have worked are taking on board our amendment about plugging this loophole in the law. The amendment needs to be implemented quickly, without the decision getting caught up for years in the International Maritime Organisation's decision-making machinery.
We must have a high level of ambition. The EU must support Russia in its efforts to cleanse St Petersburg of all waste water. It will be expensive, but not to take action would be still more expensive. Drilling for oil and the laying of gas pipelines must not, out of economic considerations, take precedence over the environmental risks presented by such activities. The harmful effects of traffic too must be reduced.
I believe that our populations wish to see the EU genuinely able to take action on these issues pertaining to the fate of humanity. Only in that way can we increase confidence in the EU. The objective must be to protect Europe's seas and restore them to their former state and to ensure that human activities are conducted in a sustainable way.
Mr President, the European Union has 68 000 kilometres of coastline; Scotland has 11 000 kilometres. Almost 50% of the EU population live within 50 kilometres of the sea; in Scotland 70% live within 10 kilometres of the sea. Clearly it is in Scotland's long-term interests to protect the marine environment and to conserve its wealth of marine resources for the long term.
Scotland has oil and gas reserves for at least another 30 years. I will be supporting various amendments that will ensure that oil and gas extraction can continue to benefit the Scottish and EU economies.
I cannot support committee Amendment 8 in the Lienemann report, as drafted, because it seeks to link the marine strategy to 'the principles of the common fisheries policy'. The CFP has been a miserable failure and the last thing I want to see is a new marine strategy linked to such a flawed set of principles.
The idea that Member States should determine what good environmental status is in waters under their jurisdiction, and work with their neighbours in logical marine regions, makes a lot of sense. Fisheries management should be brought into that common sense situation, and jurisdiction should be returned to the Member States so that, for example, countries around the North Sea can work together with those who have most to gain from conservation being encouraged, giving the incentive to make a marine strategy succeed.
(EL) Mr President, systems to protect the marine environment are covered in a fragmentary manner by various sectoral policies of the European Union, with the result, however, that there is a compilation of policies, legislative acts, programmes and action plans, without any overall integrated policy for protecting the marine environment.
The aim pursued in the two combined legislative arrangements on the thematic strategy on the protection and conservation of the environment and the marine strategy directive is to achieve a good environmental status of the marine environment in the European Union by 2021. However, if we take account, firstly, of the more general nature of the two arrangements and, secondly, of the pillars on which they are based, it is certain that in 2021, not only will there not be a good marine environmental status, but there will hardly have been any improvement to the present poor status, which is directly acknowledged in the explanatory statement to the proposal for a directive, which points out that overall there has been a fundamental deterioration in the marine environment over recent decades.
The substantiated scientific data of the United Nations Organisation concerning the causes of the deterioration and pollution of the marine environment are incontrovertible: they are shore industries and shipping and the non-existent or under-developed infrastructures for storing and processing residues.
More importantly, the pillars on which both the thematic strategy and the proposal for a directive are based are the common fisheries policy and the Green Paper on the European Union's shipping policy, all - of course - within the framework of the 6th Environment Action Programme for the period from 2002-2012, which we have acutely condemned.
In our opinion, these are in essence numerous, insubstantial interventions on the same wavelength as the Commission proposal, the most daring and ambitious aim of which is to bring the deadline forward from 2021 to 2017.
(The President cut off the speaker)
(ES) Mr President, I would like warmly to congratulate Mrs Lienemann, and I am not doing so in a superficial way or because protocol requires it. I think that this Directive has achieved something important. Thanks to her extensive experience, she has an extraordinary knowledge of philosophy and of European legislative formulas and has achieved a succinct, short Directive. Despite the number of amendments, it does not have too much in it and her own amendments are very generic ideas that are typical of a framework directive. I know for a fact that she worked with experts and was open to many suggestions; amendments were not even needed in order for some of them to be incorporated.
I would like to say that it is an extraordinary and wonderful thing that finally Europe is discussing the sea. Its time has come. I would, however, also like to say that this Directive should be the start of a subsequent development of legislation, as precisely because it is a framework directive, there are still many aspects that need to be developed in the future, which is what I want to talk about.
For example, Amendment 27, which is practically the same as Amendment 86 tabled by my group, suggests several aspects that should be developed: among other things, activities at sea, many industrial activities, many of which are new, such as desalination, which I am not against, but it has not yet been studied, and the methodologies for studying the marine environmental impact, which are practically in their infancy, that is, they have not yet been done.
I also think that the indicators should be developed more and that digital marine charts should be drawn up, which should also be used for cultural purposes.
I think that one of the great treasures of world and European history are archaeological charts. This is something that needs to be developed in order to preserve our heritage and I think that it will be one of the most stimulating discoveries for all of us.
(EL) Mr President, Commissioner, ladies and gentlemen, allow me to congratulate my honourable friend Mrs Lienemann on her complete and detailed work.
It is now essential that the European Union acquire an integrated policy for the protection of the marine environment, because the fragmentary legislation which has applied to date has not managed to reverse the reduction in biodiversity and the loss of habitats. It is our duty, therefore, towards future generations to achieve a very high level of protection of the marine environment, so that our strategy on sustainable development can be combined with the objectives of the Lisbon Strategy, not forgetting that, in many countries in Europe and for a substantial section of the populace, the sea is a large pole of economic development.
At the same time, this directive offers the Member States an historic opportunity to collaborate in a field which, until recently, was a field of conflict and antagonism, such as sea fishing areas and fishing quotas.
The basic objective must be to clearly define the term good environmental status of marine ecosystems, so as to achieve a cohesive and effective marine policy at European Union level.
I believe that adopting protected marine areas, as a tool for protecting ecosystems and combating the reduction in biodiversity, will also help considerably in achieving this objective. At the same time, we are calling for the deadlines for attaining the targets of the proposed directive to be brought forward to 2017.
Mr President, I wish to congratulate Mrs Lienemann and Mr Kušķis on their excellent reports which, despite the view of some Scottish colleagues, have been wisely strengthened by the Committee on The Environment, Public Health and Food Safety.
European marine waters, as indeed international waters, have often become the dustbin for waste of varying quantities and levels of toxicity. This practice has been carried out for many years by individuals, companies and governments, who have shown little knowledge of or regard for the enormous diversity and importance of marine ecosystems. In many instances that has resulted in unprecedented environmental damage. In other cases, the survival of certain species is now balanced on a knife edge.
It is high time for the EU to intervene decisively in order to protect our marine environment. Therefore, we should all fully support these two welcome reports in the hope that the implementation of the necessary strategies and directives will be forthcoming unhindered, as well as extended to third countries, and that further, complementary measures will be introduced in the near future. After all, the protection of our marine environment is an essential element in safeguarding our own survival on this planet.
(NL) Mr President, first of all, my heartfelt compliments to Mrs Lienemann, who really has written an excellent report. Ladies and gentlemen, it is not easy for fish to survive in the seas and oceans surrounding the European Union; overfishing and pollution have taken their toll, and when the fish are gone, they are gone, so we must take drastic measures now in order to prevent the situation arising around 2040 of there being no fish left. Let this prediction by scientists serve as an important warning.
Whilst the marine strategy is a sound initiative, the directive is not specific enough for my liking. First of all, fish reserves need to be set up. By setting up reserves at spawning locations, fish are given the opportunity of reproducing at their leisure. This has proved effective in New Zealand and Australia. If, alongside reserves, sustainable fishing methods are introduced, then we can safeguard the future of fish in the waters surrounding the European Union.
In addition, something needs to be done about exotic species and the problem of ballast water. The Japanese oyster has found a pleasant living climate in the North Sea without natural enemies, but this oyster is actually thriving too well. The purification of ballast water is a simple procedure that must be undertaken across the board. The marine directive requires Member States to think about how the marine environment can be improved and how we can cooperate better, which is in the interest of us all. I warmly support Mrs Lienemann's report, and I hope you will all do the same.
(SV) Mr President, Commissioner, it feels good to be back again, and I have been able to begin work by reading two constructive reports.
We are all of us responsible for ensuring that our seas can survive the stresses to which the marine environment is exposed. An additionally large responsibility lies with this Assembly and the European Union to find the right forms of coordinated and vigorous cross-border cooperation. As many speakers have pointed out, time is extremely short.
In my own part of Europe, the Baltic is the most important sea and the one that has been, and still is, exposed to the greatest threats. That is why we view the planned gas pipeline from Russia to Germany with great concern. Tomorrow, more detailed plans are to be presented. A gas pipeline in the sensitive Baltic Sea constitutes a considerable threat to the environment. The gas pipeline may be damaged by ships or old unrecovered mines and be exposed to terrorist attack. The gas pipeline would constitute a threat to the environment and to fishing, both when it was being constructed and during the period that it was in operation. In my opinion, the risks are manifestly greater than the advantages. Certainly, Europe needs energy supplies, but this natural gas pipeline must not be laid on the bed of the Baltic Sea. If the pipeline is to be constructed, it must be so on land - for the sake of the marine environment and of the Baltic.
Member of the Commission. (CS) Ladies and gentlemen, I have followed your debate with interest and I am pleased to note that in principle you have endorsed the holistic approach favoured by the Commission. On the other hand, it is clear that this issue is a complex one, requiring urgent action in many areas. It is also clear that a range of different opinions has emerged and that further analysis and clarification are required.
I should like to refer to some of the main amendments in more detail.
In the timetable for implementation (Amendments 20, 24, 31, 32, 35 and 69), the Commission chose the year 2021 as the date by which the Member States have to achieve 'good environmental status' of their marine environments. The Committee on the Environment, Public Health and Food Safety proposed an earlier date.
Although the Commission would like 'good environmental status' to be achieved quickly, the committee's date is not in my view a realistic one. The Commission's proposal addresses firstly the need to improve our understanding of the marine environment and the threats it faces, and secondly the need for action. In order that we may find the most appropriate, and cost-effective, measures to protect the marine environment, we must equip ourselves with the essential knowledge and skills. Under these conditions, to bring the deadlines forward would be counter-productive.
This is clear, especially in view of the parallels with the current Water Framework Directive, to which this directive is closely related. In the Water Framework Directive, successfully adopted in 2000 due to the fact that Mrs Lienemann was the rapporteur, 'good environmental status' is called for by 2015, that is to say, 15 years after the adoption of the directive. The Marine Directive should operate in the same way.
In view of the extent of the sea area addressed by the Marine Strategy Directive, and in view of the size of the task, no one should be in any doubt that our proposed timetable is highly ambitious. The date proposed by the Commission in the directive, 2021, will moreover coincide with the first review of the River Basin Management Plans under the EU Water Framework Directive, allowing synergies on the further implementation of both directives.
Apart from this, the Commission believes that it would not be practical to call on the Member States to 'achieve good environmental status by 2021' as the Committee on the Environment is proposing in the Directive. Nor would it be realistic. The measures that must be taken as part of the Marine Strategy will be up and running by 2018 according to the proposed timetable. Some measures will not deliver immediate results because it will take time for some of the ecosystems to react to the measures. Overall progress towards good environmental status must be shown, however, which is why the Commission has proposed the idea of 'achieving good environmental status'.
The Commission is prepared to support the insertion of an article stressing the importance of marine protected areas (Amendments 27, 39, 62 and 72). Such an article should ideally be based on Article 6 of the Water Framework Directive on protected areas.
The Commission is also prepared to back the idea that in order to meet the objectives of the Directive it may be necessary to create further protected areas or even closed nature reserves. It cannot accept, however, the proposal from the Committee on the Environment for the mandatory creation of marine protected areas as part of the implementation of the proposed Directive. Protected marine areas should be created only when they can contribute directly towards achieving a 'good environmental status'. They should not simply be created as an end in themselves, but should be viewed as a means rather than an end.
The Commission agrees with the committee's wish to integrate the fundamental definition of 'good environmental status' (Amendment 80) directly into the Directive.
The Commission nevertheless has definite problems with the list of definitions proposed by the Committee on the Environment. Many of these definitions are based on the factors influencing the marine environment and the threats to it, rather than the quality of the ecosystem. This is a dangerous approach because some potential risks and threats may be omitted or, on the other side of the coin, unduly emphasised. Even more importantly, if we monitor only the influencing factors, the EU will not be able to move away from the current fragmented approach on managing the marine environment towards a more integrated approach, which would cover all of the factors as well as their mutual impact on the marine environment.
Lastly, with regard to financial matters, (Amendments 19 and 74), there are a number of EU funding mechanisms from which the Member States can benefit, for example the Structural Funds, LIFE+ and the Seventh Framework Programme for Research. Consequently, it is not necessary to create any special funding mechanisms.
Honourable Members, the debate has touched on the complexity of this whole issue, including the fact that the marine environment receives pollution from the atmosphere, and that the quality of the marine environment depends to a large extent on tackling climate change. It has also been mentioned that some seas have not been included, as in the case of the Black Sea, and naturally the approach adopted by Romania and Bulgaria will fundamentally change the situation and open up fresh possibilities. As regards the Arctic Ocean, owing to its geographical situation it is not possible to change the Commission's position significantly and nor is it possible to create an independent strategy for what is an exceptionally sensitive and important environment here, albeit in no way connected directly to EU territory.
Mr President, honourable Members, I shall pass on the list of Commission opinions on the Amendments to Parliament's Services.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Written Statements (Rule 142)
(SV) It is very gratifying that attention is being devoted to issues concerning the marine environment because there is a great need to ensure that our seas do not suffer still more pollution or destruction. The amendments by the Committee on the Environment, Public Health and Food Safety are, for the most part, positive and will hopefully improve the condition of the marine environment, especially as a result of good environmental status being defined.
The Commission's proposal does, however, contain an article that gives rise to a certain amount of concern. Article 13, on special areas, opens up opportunities for, to some extent, disregarding the environmental objectives if the alterations in a particular area have taken place as a result of actions taken for reasons of great public interest. One can imagine this article being invoked very extensively. It is therefore extremely important that the Commission impose significant restrictions if and when this happens, because the future environment we are all to live in is also of great public interest.
(IT) Europe is surrounded by four seas and two oceans, containing different types of ecosystems and different biogeographical regions. The European coast extends over 100 000 km, and is where 16% of Europeans live, many of whom are strongly tied to the sea for their work, leisure, or sport, or because of the natural resources and energy it provides. In the case of enclosed or partly enclosed seas, such as the Black Sea, the Baltic and the Mediterranean, the risk of pollution is particularly high.
The proposal for a Marine Strategy Directive, which seems desirable and long-awaited, must enable the current political framework for the protection of the marine environment in Europe to be expanded and strengthened. Its effectiveness will determine the future health of European seas, and has the necessary potential to guarantee the environmental basis needed for the sustainable use of the resources and functions of the sea, both within and outside of Europe.